Title: To James Madison from Frederick Bates, 30 September 1807
From: Bates, Frederick
To: Madison, James



Sir,
Saint Louis 30 Septr. 1807

I have the honor of enclosing for the information of the President the Laws passed by the Legislature of the Territory for the last six Months
Also, several transcripts of Executive Acts.  During this period the Militia has been reorganized  The old law has been repealed; All the Commissions held under it vacated, and new ones issued on the nominations of Genl. Clark.
The Returns of the Adjutant General are not yet completed.  I hope to have it in my power to transmit them, in a short time.  I have the honor &c 

Frederick Bates

